


110 HR 4996 IH: To suspend temporarily the duty on modified steel leaf

U.S. House of Representatives
2008-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4996
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2008
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on modified steel leaf
		  spring leaves.
	
	
		1.Modified steel leaf spring
			 leaves
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Leaf spring leaves of alloy steel of Japan JIS grade SUP 10H
						(SAE6150), each measuring from 137 cm to 163 cm in length and approximately
						10.2 cm in width, the foregoing designed for multi-leaf or taper-leaf
						construction units, each leaf weighing approximately from 41.7 kg to 89.4 kg,
						produced using a patented modified aus-forming process and designed for use in
						Class 7 and 8 trucks only (provided for in subheading 7320.10.60)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
